IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 ROBERT G. REGA,                                : No. 24 WM 2022
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 THE HONORABLE JUDGE JOHN F.                    :
 DISALLE,                                       :
                                                :
                     Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.                The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.